

Exhibit 10.2 Letter of Intent and Term Sheet
 
March 8, 2007
 
Sequiam Corporation
300 Sunport Lane
Orlando, FL 32809
Attention: Mark Mroczkowski
 
Re: Proposed Loan to Sequiam Corporation from Biometrics Investors, L.L.C.
 
Dear Sirs:
 
Biometrics Investors, L.L.C., a Delaware limited liability company (“Lender”)
has acquired that Second Amended, Restated and Consolidated Senior Secured Term
Note dated November 1, 2005 (the "Note") made by Sequiam Corporation (the
“Company”) in the initial aggregate principal amount of $3,650,000. This letter
of intent states the terms on which Biometrics Investors, L.L.C. (“Lender”), is
prepared to further amend and restate the Note and enter into a new Credit
Agreement with the Company providing for the advance of an additional loan
amount as provided below. The parties intend to be contractually bound by the
terms stated in this letter of intent only upon execution and delivery of final
loan and security documents.
 
This offer of terms stated in this letter of intent is valid for ten (10) days
from the date stated above.
 
 
Issue
 
 
Terms
 
 
A.   The Note
 
 
Subject to the terms and conditions of this letter of intent, the Note would be
amended and restated as follows:
 
 
1.   Principal Amount: $6,500,000
 
 
The principal amount of the existing loan would be increased from $4,000,000 to
$6,500,000
 
 
2.   Interest Rate:
 
 
The interest rate on the Note would be twelve percent (12%) per annum. Interest
would be payable monthly in arrears.
 
 
3.   Maturity Date:
 
 
The Note would be due and payable on April 15, 2009.
 
 
4.   Principal Amortization:
 
 
No principal amortization would be required.
 
 
B.   The First Additional Advance
 
 
Subject to the terms and conditions of this letter of intent, Lender would
advance an additional $2,500,000 to the Company.
 
 
1.   Produce Development Advances.
 
 
Lender would advance working capital to the Company for product development
purposes in the amount of $1,000,000. Disbursements of this advance would be
conditioned on either the execution of contracts with new customers or the
receipt of additional purchase orders from existing customers, with those
purchase orders and contracts to be in form and on terms satisfactory to Lender,
including having gross margins acceptable to Lender..
 
 
2.   Advances Based on Profitability.
 
 
Lender and the Company would establish criteria for improvement in the Company's
cash flow and decreases in the Company's operating losses. Based on the
Company's achievement of these criteria, Lender will advance additional working
capital in an amount not to exceed $1,500,000.
 
 
3.   Board Representation.
 
 
The Company will increase the number of seats on its Board of Directors from
three to five, and two Lender representatives would be elected as directors of
the Company.
 
 
C.   Collateral for the Loan and Loan Documentation
 
 
 
1.   Guarantees.
 
 
All subsidiaries of the Company would guarantee the Loan.
 
 
2.   Collateral.
 
 
All assets of the Company, including the stock of the subsidiaries, would be
pledged to secure the loan.
 
 
3.   Loan Documentation
 
 
 
D.   Conditions to the First Additional Advance
 
 
These conditions have to be satisfied before additional amounts are advanced.
 
 
1.   Issuance of Warrants to Lender.
 
 
You would receive warrants for an amount of common shares that would represent
25% of the number of shares of common stock that the Company would have if all
warrants and conversion rights were exercised ("Fully Diluted Shares"). The
Company would obtain waivers of anti-dilution restrictions from the existing
shareholders, warrant holders and convertible preferred holders who have
anti-dilution rights.
 
 
The Company has advised Lender that the number of Fully Diluted Shares is
156,335,113. If that number is correct, the Lender would receive warrants for
104,223,409 common shares. The price for the warrant exercise would be $.01.
 
 
2.   Consent of Existing Holders.
 
 
All shareholders or warrant holders with existing protection against dilution
would consent to the grant of the warrants and would waive dilution rights and
any rights adjusting the price at which their warrants would be exercised.
 
 
3.   Securities Law Requirements.
 
 
The Company would both have received advice of counsel regarding securities law
requirements regarding disclosure of the loan and the issuance of the warrants.
The Company would agree to register the shares issued to Lender as a result of
the exercise of the warrants at no cost to Lender.
 
 
E.   The Additional Advance Amounts
 
 
Subject to the terms and conditions of this letter of intent, Lender would
advance an additional $5,000,000 to the Company.
 
 
1.  Conditions to the Additional Advances.
 
 
These advances would be conditioned entirely on Company achievement of
profitability and cash flow targets.
 
 
2.   Advances against inventory and receivables
 
 
The Company would advance _____ % against Qualifying Inventory and _____ %
against Qualifying Receivables.
 
 
3.   Collateral.
 
 
Same as for the first advance.
 
 
4.   Warrants.
 
 
You would receive warrants for an amount of common shares that would represent
15% of the number of shares of common stock that the Company would have if all
warrants and conversion rights were exercised. The Company would obtain waivers
of anti-dilution restrictions from the existing shareholders, warrant holders
and convertible preferred holders who have anti-dilution rights. The price for
the warrant exercise would be $.01. The total number of common shares that would
be issued to the Lender would represent 40% of the of the number of shares of
common stock that the Company would have if all warrants and conversion rights
were exercised
 
   

                BIOMETRICS INVESTORS, L.L.C., a Delaware limited liability
company
 
                By:___________________________________  
                Name: ________________________________
                                                Title: _________________________________